Order unanimously reversed, without costs of this appeal to either party, and motion denied, without costs. Memorandum: The defendant has failed to show that his default was the result of mistake, inadvertence, surprise, or excusable neglect. (Kurtz v. Wilder, 284 App. Div. 1051; General Aniline & Film Corp. v. Rembrandt Graphic Arts Co., 281 App. Div. 1028.) Further, the motion was not timely. (Civ. Prac. Act, § 108.) (Appeal by plaintiff from order of Oneida County Court, resetting the order of said court which confirmed the court’s prior order opening the default judgment.) Present — Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.